Citation Nr: 1037807	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to 
January 1947, and from October 1961 to October 1963.  Additional 
service in June 1952 is reported.
This matter arises before the Board of Veterans' Appeals (Board) 
from an April 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have qualifying active military service 
in the Republic of Vietnam.

2.  The competent evidence of record does not show that the 
Veteran's currently diagnosed prostate cancer was caused by or 
aggravated by any incident of his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has not met the basic service eligibility 
requirements for his period as a civilian employee for the United 
States Department of Agriculture, and he may not be considered a 
veteran for purposes of VA benefits for that period of time.  38 
U.S.C.A. §§ 101(2), 106 (West 2002); 38 C.F.R. §§ 3.1(d), 3.7, 
3.203 (2009).  

2.  Prostate cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In December 2008 correspondence, the RO advised the Veteran of 
what the evidence must show to establish entitlement to service 
connection for his claimed disability and described the types of 
evidence that the Veteran should submit in support of his claim.  
The RO also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the Veteran's behalf in support 
of the claim.  The VCAA notice letter also addressed the elements 
of degree of disability and effective date.  

The Board further notes that the Veteran was provided with a copy 
of the April 2009 rating decision, the August 2009 statement of 
the case, and the November 2009 supplemental statement of the 
case, which cumulatively included a discussion of the facts of 
the claim, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's private medical records to the extent possible and 
associated his service treatment records (STRs) with the claims 
file.  VA did not have to provide the Veteran with a compensation 
and pension examination since there was no evidence of an 
incident related to prostate cancer in service or that his 
current prostate cancer may be related to his period of active 
military service.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Analysis

The Veteran contends that he is entitled to service connection 
for prostate cancer as a result of his exposure to herbicides 
while serving as a civilian employee of the United States 
Department of Agriculture (USDA) in the Republic of Vietnam.  
According to the Veteran, the USDA sent him to Vietnam as an 
expert in agriculture.  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, the 
Veteran must show (1) that he served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on May 7, 
1975; (2) that he currently suffers from a disease associated 
with exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process manifested 
to a degree of 10 percent or more within the specified time 
period prescribed in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  

Eligibility for VA benefits is based on statutory and regulatory 
provisions that define an individual's legal status as a veteran 
of active military service.  38 U.S.C.A. §§ 101(2), 101(24) (West 
2002); 38 C.F.R. §§ 3.1, 3.6 (2009).  As a predicate requirement 
for a grant of VA benefits, a claimant must establish that he or 
she is a "veteran," defined as "a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009); see 
also Selley v. Brown, 6 Vet. App. 196, 198 (1994).

An Office of Personnel Management Form 1084 lists the Veteran's 
relevant USDA service from January 1967 to March 1973.  
Additionally, a June 1967 article from The Farmer newspaper 
indicates that the Veteran would be going to Vietnam as an 
agricultural advisor.  However, none of the Veteran's military 
records show that he served on active military duty in Vietnam, 
and USDA civilian employees are not eligible for VA benefits.  
See 38 C.F.R. § 3.7 (2009).  Therefore, the presumptions 
regarding herbicide agents and Agent Orange do not apply to his 
claim, and he cannot be awarded service connection for any 
disability incurred during this time.  

Although the Veteran is not entitled to service connection for 
his time as a civilian employee, the Board will still evaluate 
whether he is otherwise entitled to service connection for 
prostate cancer during his periods of active military service.  
In this regard, the Board notes that the Veteran only contends 
that he is entitled to service connection for prostate cancer as 
secondary to his exposure to herbicides.  Service connection may 
be granted for disability or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  As a general matter, service 
connection for a disability on the basis of the merits of such 
claim requires (1) the existence of a current disability, (2) the 
existence of the disease or injury in service, and (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

In the present case, the medical evidence of record shows that 
the Veteran has been treated for prostate cancer.  However, the 
record does not include competent medical evidence that shows 
that the Veteran's prostate cancer was caused by his periods of 
active military service.  In so finding, the Board observes that 
the Veteran's service treatment records are completely silent for 
any complaints or diagnoses related to prostate cancer and that 
there is no competent medical opinion linking his prostate cancer 
to active military service.   

Therefore, the Board finds that the Veteran is not entitled to 
service connection for prostate cancer on a direct or presumptive 
basis.  The evidence does not show that his prostate cancer was 
related to active military service.  Indeed, the earliest finding 
of prostate cancer appears in 1997, several decades after the 
Veteran left active military service in 1963.  Without evidence 
of an in-service event or injury or a competent medical opinion 
linking his prostate cancer to his active military service, the 
Veteran cannot satisfy the elements of his claim.  Based on the 
foregoing, the Board further finds that the preponderance of the 
evidence weighs against the award of service connection for 
prostate cancer, and service connection for prostate cancer is 
not warranted.  The Veteran's appeal is denied.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for prostate cancer, to include 
as secondary to exposure to herbicides, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


